Name: Commission Regulation (EEC) No 3726/89 of 11 December 1989 on the monitoring by the Community of exports of steel tubes and pipes to the United States of America
 Type: Regulation
 Subject Matter: America;  iron, steel and other metal industries;  trade policy;  technology and technical regulations
 Date Published: nan

 No L 368 / 60 Official Journal of the European Communities 18 . 12 . 89 COMMISSION REGULATION (EEC) No 3726 / 89 of 11 December 1989 on the monitoring by the Community of exports of steel tubes and pipes to the United States of America THE COMMISSION OF THE EUROPEAN COMMUNITIES , 2 . Export certificates shall be drawn up as follows : ( a ) each certificate may refer to only one licence or to only one extract from a licence ; ( b ) the words 'category 35 pipes and tubes other than OCTG' or , as appropriate , 'category 36 OCTG', as provided for in Annex I , should be inserted in box 5 of each certificate ; ( c ) the product description in box 5 of the copies of the certificates must include the CN codes; ( d ) the quantity in tonnes must be indicated by means of a letter T after the figures representing the tonnes and before any fractions of tonnes ; (e ) no more than one total may be indicated on each certificate ; ( f) the stamp affixed by the customs office which accepted the export declaration must show legibly , on the original and the copies of the certificate* the name of the office and the date of acceptance ; (g) the number of each certificate must be indicated in box 13 of the licence or the extract of the licence to which the certificate refers . Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 3723 / 89 of 6 November 1989 on the restriction of exports of steel tubes and pipes to the United States of America (*), and in particular Article 4 thereof, Whereas : 1 . the application of the Arrangement concluded with the United States of America , hereinafter referred to as 'the Arrangement' ( 2 ), particularly as regards the phasing of exports , makes it necessary to provide for fixed periods during which licences may be issued ; 2 . to allow for optimum utilization of all the export opportunities provided for in the Arrangement , the licensing system should be designed so that the development of exports can be monitored as closely as possible ; 3 . it is necessary to authorize the competent authorities of the Member States to take the appropriate measures in cases of loss , theft or destruction of a licence or certificate , HAS ADOPTED THIS REGULATION: 3 . The export licence must be issued within 15 working days of the day of receipt of the exporter's application . The licence may be issued only until the end of the second month of each calendar quarter . 4 . The licence shall be valid for three months from the date of issue . However , each export licence shall be valid only for exports to be effected during the quota year indicated in box 4 of the licence . Article 1 1 . For the products originating in the Community and listed in Annex I , export licences as provided for in Article 4 of Regulation (EEC) No 3723 / 89 shall be issued free of charge by the competent authorities in the Member States ^hereinafter referred to as 'the issuing authorities') subject to the conditions laid down in the abovementioned Article 4 . Licences shall be made out on forms conforming to the specimen set out in Annex II and respecting the provisions laid down in Annex IV . For each export of these products , the exporter must make out a certificate on a form conforming to the specimen set out in Annex III and respecting the provisions laid down in Annex IV . Where , however , the Commission decides to apply Article 2 ( 3 ) of Regulation (EEC ) No 3723 / 89 , and where supplementary allocations are made in cases of shortage , licences with a period of validity exceeding three months may be issued ; the words 'special issue' shall be entered on such licences and on the certificates relating thereto . Article 2 At the request of the titular holder of the export licence and upon production of the licence , the competent authorities of the Member States may issue one or several extracts (*) See page 16 of this Official Journal . ( 2 ) See page 126 of this Official Journal . 18 . 12 . 89 Official Journal of the European Communities No L 368 / 61 2 . Unused or partially used licences shall be returned at the latest on the eighth working day following expiry of their period of validity to the authority in the Member State which issued them . Article 6 1 . The original and the necessary copies of the export licences and of the certificate must be presented in support of the export declarations to the customs office in the Community in which formalities regarding exports of steel products to the United States of America are completed . This office shall : ( a ) deduct the quantity to be exported from the original of the licence ; ( b ) endorse the original and copy of the certificate , return the original to the titular holder of the licence or to his representative so that it may be presented to the customs authorities of the United States of America on importation , keep its own copy and send to the authority which issued the export licence and to the Commission the copies intended for them . 2 . The copies of the certificates must reach the Commission within three working days following the week in which the abovementioned customs office endorsed them . 3 . Where certificates are amended or cancelled with the authorization of the customs office which endorsed them, that office shall also forward copies of the amended or cancelled certificates to the authority which issued the export licence and to the Commission , within three working days following the week in which it authorized the amendment or the cancellation . 4 . Member States may provide for the forwarding of copies to the Commission to take place through a central organization appointed for this purpose . from the export licence . These extracts shall be made out on forms conforming to the specimen set out in Annex II and respecting the provisions of Annex IV. Extracts may not be used as a basis for issuing further extracts . At the time the extracts are issued , the quantities of products covered by the said extracts shall be deducted from the quantities indicated on the licence from which it has been issued . Extracts shall have the same legal effects as the export licences from which they have been issued and to which they refer . Article 3 1 . Export licences may be transferred in whole or in part by their titular holder (hereinafter referred to as 'the transferer') to other steel undertakings or distribution undertakings (hereinafter referred to as 'the transferees') subject to the conditions laid down in Article 4 ( 3 ) of Regulation (EEC) No 3723 / 89 . 2 . The authority which issued the licence must be informed of such transfer by both the transferer and transferee . That authority shall , without delay , certify the transfer on the export licence or on the extract and inform the Commission . Transfer shall take effect from the date of this certification . 3 . In cases where only a part of an export licence is transferred , an extract from the export licence should be issued in respect of this part . 4 . Where a licence has been transferred to a transferee in a Member State other than that which issued the licence , the authority which certified the transfer shall , without delay , inform the competent authority of the Member State in which the transferee is situated . 5 . Each licence may be transferred only once . Article 4 Licences or extracts from licences issued by the authorities of a Member State , as well as certificates , declarations and certifications accompanied by the stamp of these authorities , shall have the same legal value in each of the other Member States as such documents issued by the authorities of these Member States as well as certificates , declarations and certifications accompanied by the stamp of these authorities . Article 5 1 . Fully used licences shall be returned at the latest on the eighth working day following their complete use to the competent authority in the Member State which issued them . Article 7 1 . Licence applications must include the following information :  a description of the products , specifying the category and the CN code, in accordance with Annex I ; however , the CN code is not required if the applicant declares that he wishes to transfer the requested licence , in which case the code must be given by the transferee ,  the quantity of products ( in tonnes),  the exporter's name or trade-name, address and telephone and telex numbers , No L 368 / 62 Official Journal of the European Communities 18 . 12 . 89 (b ) a breakdown by licence-holder ; (c) an indication of the amounts for each product to be temporarily imported into the United States of America for re-export in the same state or without having undergone substantial processing there or having been subject to double substantial transformation as defined in Appendix D of the Arrangement . 3 . Within the first 15 days of each month Member States shall inform the Commission of the amounts in respect of which licences expired in the preceding month . 4 . The Member States shall forward to the Commission, within eight days , a copy of each licence and any extracts once they have been issued . They shall also forward a copy of each amended or cancelled licence and of amended or cancelled extracts as soon as they have been amended or cancelled . 5 . Where the Commission ascertains that a Member State had issued licences in excess of its allocation for a specific category, it shall notify the State in question that such licences are in breach of the requirements in force and that the certificates issued on the basis of those licences cannot be considered as certificates within the meaning of Article 4 of the Arrangement. 6 . At the same time as they submit the monthly notifications provided for in paragraph 1 , Member States shall send to the Commission all relevant information concerning infringements of Regulation (EEC) No 3723 / 89 and of this Regulation and any penalties thereby imposed .  the consignee's name or trade-name and address; however , this information is not required if the applicant declares that he wishes to transfer the licence requested , in which case this information must be provided by the transferee ,  scheduled date(s) of export ,  where appropriate , an indication that the products are intended for temporary importation into the United States of America and re-export in the same state or without having undergone substantial processing or having been subject to double substantial transformation as defined in Appendix D of the Arrangement ( 1 ). 2 . The exporter must declare that the goods are of Community origin and that the information on his licence application is accurate . Article 8 In the case of loss , theft or destruction of the original of an export licence or certificate , the competent authorities which issued or endorsed the said documents may issue or endorse a duplicate . Licences issued and certificates endorsed in this way shall bear the endorsement "Duplicata" in red . Article 9 1 . Within the first 10 days of each month the Member States shall notify the Commission of: ( a ) the amounts in respect of which licences were issued during the preceding month ; (b) the amounts exported in the month preceding that referred to in point (a ) above . 2 . The notification from the Member States shall include: ( a) a breakdown of the products by category in accordance with Annex I , and in respect of the information referred to in paragraph 1 ( b), by CN code also ; Article 10 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1989 For the Commission Martin BANGEMANN Vice-President ( J ) See page 99 of this Official Journal . 18 . 12 . 89 Official Journal of the European Communities No L 368 / 63 ANNEX I List of Products Product HTS (*) Combined Nomenclature  Category 35: Pipe and tube 7304.10 0 ) 7304 10 other than OCTG 7304.31 H 7304 31 ( ») 7304.39 ( ») 7304 39 (!) 7304.41 (M 7304 41 0 ) 7304.49 0 ) 7304 49 7304.51 ( ») 7304 51 (&gt;) 7304.59 0 ) 7304 59 ( ») 7304.90 0 ) 7304 90  ( » ¢) 7305.11 7305 11 00 7305.12 7305 12 00 7305.19 7305 19 00 '7305.31.40 C 1 ) 7305 31 00 (2 ) l 7305.31.60 ( ») 7305 39 00 0 ) 7305.39 ' ( ») 7305 90 00 ( ») 7305.90 ( ») I \ 7306 10 7306.10 7306 30 (*) ( 2 ) 7306.30.10 H 7306 40 ( ») 7306.30.50 ( ») 7306 50 ( M (2 ) 7306.40 ( ») 7306 60 ( ») 7306.50.10 H 7306 90 00 ( ») I 7306.50.50 i 1 ) 7306.60 ( ») 8547 90 00 ( 3 ) 7306.90 ( J ) 8547.90.0020  Category 36: OCTG 7304.20 7304 20 7305.20 7305 20 7306.20 7306 20 00 (*) The subheadings and item numbers referred to above are subject to revision when the European Community or the United States adopt modifications to their respective import nomenclatures. When such modifications are adopted, prior notification shall be given to the other party . HTS represents the Harmonized Tariff Schedule of the United States. 0 ) Excluded if drill pipe of a kind used in drilling for earth , minerals or ores. (2) Excluded if tapered pipes and tubes principally used as parts of illuminating articles . (3 ) Covered if conduit tubing. class="page"> EUROPEAN COMMUNITY ANNEX II 1 Exporter ( full name and address) EXPORT LICENCE EXPORT OF IRON AND STEEL PRODUCTS TO THE UNITED STATES OF AMERICA No ORIGINAL ( Quota year2 EXTRACT ot export licence No 3 Period of validity from until5 Licence transferred to (full name and address) included 6 AUTHORITY ISSUING THE LICENCE OR THE EXTRACT with effect from Signature : Stamp of competent authority : NOTE This licence and a certificate for the export of iron and steel products must be produced at the customs office at which customs formalities for export to the United States of America are completed . 7 Category and detailed description of iron and steel products 8 CN codes 9 Quantity (metric tonnes ) 10 Place of issue : Date of issue : Signature : 11 Period of validity extended until Signature : included Stamp of competent authority : Stamp of competent authority : . ATTRIBUTION OF QUANTITIES EXPORTED OR FOR WHICH AN EXTRACT IS ISSUED 12 Quantities (metric tonnes) 13 Customs export document (type, number and date) or extract (number and date) 14 Name , Member State, signature and stamp of attributing authority Available Attributed Available Attributed Available Attributed Available Attributed Available Attributed Available Attributed EUROPEAN COMMUNITY 1 Exporter (full name and address) EXPORT LICENCE EXPORT OF IRON AND STEEL PRODUCTS TO THE UNITED STATES OF AMERICA No COPY 2 EXTRACT of export licence No / 4 Quota year ill 3 Period of validity from untilS Licence transferred to (full name and address) included 6 AUTHORITY ISSUING THE LICENCE OR THE EXTRACT with effect from Signature : Stamp of competent authority : NOTE This licence and a certificate for the export of iron and steel products must be produced at the customs office at which customs formalities for export to the United States of America are completed . 7 Category and detailed description of iron and steel products 8 CN codes 9 Quantity (metric tonnes) 10 Place of issue : Date of issue : Signature : 11 Period of validity extended until Signature : included Stamp of competent authority : Stamp of competent authority : class="page"> EUROPEAN COMMUNITY ANNEX III 1 Exporter (full name and address) CERTIFICATE FOR THE EXPORT OF IRON AND STEEL PRODUCTS TO THE UNITED STATES OF AMERICA No ORIGINAL 2 Consignee (full name and address) 3 Export licence No I issued in (Member State) 4 Extract No I issued in of export licence No issued in (Member State) (Member State ) NOTES A. This certificate must be completed on a typewriter and in English . B. This certificate and the export licence or the extract thereof to which it refers must be produced at the customs office at which customs formalities for export to the United States of America are completed . C. This certificate , duly endorsed by the customs office shown in box 7 . must be produced to the competent authorities in the United States of America at the time of importation . S Marks and numbers - Number and kind of packages - Category and detailed description of iron and steel products 6 Quantity (metric tonnes ) 7 ENDORSEMENT BY THE COMPETENT CUSTOMS OFFICE IN THE EUROPEAN COMMUNITY The quantity (metric tonnes) of iron and steel products shown above has been attributed f~ I to the extract shown in box 4 .*) to the export licence shown in box 3 Signature : Stamp ;Customs export document : type : number : date : Customs office : Member State : (*) The appropriate box to be indicated like this class="page"> EUROPEAN COMMUNITY 1 Exporter ( full name and address ) CERTIFICATE FOR THE EXPORT OF IRON AND STEEL PRODUCTS TO THE UNITED STATES OF AMERICA No COPY 2 Consignee ( full name and address ) 3 Export licence No / issued in (Member State ) 4 Extract No / issued in (Member State ) of export licence No / issued in (Member State ) NOTES A. This certificate must be completed on a typewriter and in English . B. . This certificate and the export licence or the extract thereof to which it refers must be produced at the customs office at which customs formalities for export to the United States of America are completed . C. This certificate , duly endorsed by the customs office shown in box 7 . must be produced to the competent authorities in the United States of America at the time of importation . 5 Marks and numbers- Number and kind of packages - Category and detailed description of iron and steel products 6 Quantity (metric tonnes) 7 ENDORSEMENT BY THE COMPETENT CUSTOMS OFFICE IN THE EUROPEAN COMMUNIW The quantity ( metric tonnes) of iron and steel products shown above has been attributed | | to the export licence shown in box 3 | | to the extract shown in box 4 .*) Customs export document : Signature : Stamp : type : numte ' date : | | . | | Customs office : MemberState . (') The appropriate box to be indicated like this : [x] class="page"> 18 . 12 . 89 Official Journal of the European Communities No L 368 / 73 ANNEX IV Technical provisions relating to export licences, extracts thereof, and certificate forms 1 . Licences , extracts thereof including any extensions and forms shall be made up in sets containing at least one original , a copy for the issuing authority and a copy for the Commission . Certificate forms shall be made up in sets containing at least one original , a copy for the customs, a copy for the authority issuing the export licence or the extract thereof and a copy for the Commission . 2 . Forms referred to in point 1 shall be printed on white paper dressed for writing and weighing at least 40 g /m2 . Their size shall be 210 x 297 mm . 3 . The Member States shall be responsible for having the forms referred to in point 1 printed. These may also be printed by printers appointed by the Member State in which they are established. In the latter case, reference to the appointment by the Member State must appear on each form. Each form shall bear an indication of the printer's name and address , or a mark enabling the printer to be identified, and an individual serial number. The number which shall be composed of six digits shall be preceded by the following letters according to the country in which the forms are utilized: 'BE' for Belgium, 'DK' for Denmark , 'DE' for the Federal Republic of Germany , 'ES' for Spain , 'FR' for France, 'GR' for Greece , 'IE' for Ireland , 'IT' for Italy , 'LU' for Luxembourg, 'NL' for the Netherlands , 'PO' for Portugal and 'GB' for the United Kingdom. It may be followed by additional numbers which Member States may deem necessary for statistical purposes . 4 . Licences , extracts thereof including any extensions and forms shall be printed in one of the official languages of the Community, as specified by the competent authorities of the issuing Member State . Certificates shall be printed in English .